PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/824,840
Filing Date: 11/28/2017
Appellant(s):  Vijay et al.


__________________
Steven L Nichols
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 02/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Rejection Under 35 U.S.C. § 101 for claims 12-18 as being directed to non-statutory subject matter.
Rejection Under 35 U.S.C. § 103 over Luo et al. (US PA 2018/0197087 A1), hereinafter Luo and in view of Simske et al. (US PA 2007/0100812 A1), hereinafter Simske of claims 1-5, 7, 8 and 10.
Rejection Under 35 U.S.C. § 103 Over Luo in view of Simske and further in view of Wright et al. (US Patent 9,171,253), hereinafter Wright of claim 6.
Rejection Under 35 U.S.C. § 103 Over Luo in view of Simske and further in view of Knight et al. (US PA 2011/0029527 A1), hereinafter Knight of claim 9.
Rejection Under 35 U.S.C. § 103 Over Luo in view of Simske and further in view of Towal et al. (US PA 2017/0091619 A1), hereinafter Knight of claim 11.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
 Rejection Under 35 U.S.C. § 101 for claims 12-18 as being directed to non-statutory subject matter.
 


 (2) Response to Argument

The Rejection of Claims 1-5, 7, 8 and 10 over Luo and Simske 
Claim 1 
Appellant's argument with respect to claim 1 states as Luo and Simske fail to teach or suggest a cost of re-training the current text classification framework is compared with the cost of switching to a different text classification framework (See Appellant’s Appeal brief, page 12).

In response to Appellant’s argument, the Examiner disagrees and wants to point out the primary reference Luo is used to teach comparing a cost of re-training the current text classification framework with a cost of retaining a current text classification framework.  The Luo reference is comparing a cost when current model inaccurately classifies certain text/data items to the cost to retrain a new model/classification framework (See Luo, para. [0046], para. [0073]). The Luo reference also teaches selecting one of multiple text classification frameworks for text classification based on the score of the classification and a result of the comparison.  The Luo reference is selecting a second classification model for determining a classification of the data item/ text when the impact score and probability of inaccurate classification or the impact cost of the current model is substantially high (See Luo, para. [0073], para. [0078], para. [0079]).   Thus, the Luo reference discloses calculating two costs, one cost is re-training the current text classification and the other cost is retaining a current text classification and comparing one with another.  The Examiner has explicitly indicated that the Luo reference does not explicitly disclose comparing a cost of the current text classification with a cost of switching to a different text classification framework and has relied on the Simske reference to teach this feature.  The Simske reference discloses comparing a cost of the current text classification framework with a cost of switching to a different text classification framework.  In other words, the Simske reference is used to modify Luo’s retaining cost to a cost of switching to a different text classification framework.  In the Simske reference, the current classification pattern is evaluated with a current cost function and an updated ground truth. The cost function determines whether another classification pattern is found to be better, and when an evaluation of the classification pattern based on the current ground true and cost function does not reveal a better classification pattern than the one currently selected, the document is continued to be classified using the current deployed pattern/model (See Simske, para. [0058] and para [0059], para.[0084], para. [0086] para. [0087] and para. [0097]).  Hence, it is the combination of the cited references Luo in view of Simske discloses the argued feature “comparing a cost of-retraining the current text classification frame with a cost switching to a different text classification framework”. Skilled artisan would have been motivated to modify the costs obtaining from the Luo’s system to further compare with a cost of switching to a different text classification framework, as taught by Simske, in order to have a system adapts automatically to changes in various cost factors in order to deploy and implement different classification engines that will provide a more accurate classification result given various user preference and a set of ground truth data available (See Simske, para. [0010]). 

Appellant further argues “Luo and Simske in any combination fail to teach or suggest simulating a number of text classifications of the electronic message using the current text classification framework…deploying a classification engine suggests that it is put into use. The simulations described above occur prior to use and are a way to determine how/which classification framework to implement…simulation is occurs before a switch or re-training occurs” (See Appellant’s Appeal brief, pages 12 and 13).

In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003). In this case, the broadest interpretation to the argued term “simulation” is merely creating a representation or a model of a particular situation/event.  It is noted that the features upon which appellant relies (i.e., switching occurs before a switch or re-training occurs) are not recited in the rejected claim 1.  It is also noted that the argued term “redeploys” in the Simske reference can be used as “replaces” (See Simske, para. [0087] and para. [0090], para. [0095], para. [0097]).  
The cost function evaluates all the available classification patterns 210 includes the current classification pattern 204.  Based on the evaluations of each classification patterns 210 against a specific set of current ground truth 214 and the cost function 208 is used to determine which classification pattern is most advantageous.  If appropriates the cost function 208 redepolys/replaces the current classification pattern 204 with a different classification (See para. [0084], para [0087] and Figure 2).  The Simske reference discloses “simulating a number of text classification of the electronic message using the current text classification framework” since the Simske system has to test and compare various candidate classification patterns/classifier engines to the current classification pattern/classification in order determine whether the current classification pattern/classification is still meeting a classification accuracy threshold. The Simske’s system is also determining and considering between the various classification engine patterns before finding a correct classification for the document 200 which meet classification accuracy (See para. [0013], para. [0023], para. [0025], and para. [0031], para. [0046]-para. [0050], Tables 1, Tables 2 and Tables 3 and Figure 4).  For example, the Simske system is continually modeling ground truth document(s) using different classification engines/patterns and determining whether the current classification engine/pattern [e.g. pattern 9] still has a simulating [e.g. modeling/testing] a number of text classification [e.g. a number of classifications given by the ground truth documents] of the electronic message [e.g. document 200] using the current text classification framework [e.g. Current pattern [9]).

Appellant further argues Luo and Simske in any combination fail to teach or suggest “simulating a number of text classifications of the electronic message using the different classification framework….Simske does not teach different set of simulations, i.e. using the current text classification and the different text classification framework” (See Appellant’s brief, pages 13 and 14)
In response to Appellant’s argument, the Examiner disagrees because the Simske reference discloses a conclusion matrix shown in Table 2.  The current text classification [e.g. pattern 9] is outperformed other text classifications [classifier B, A, C and so on] which have been modeled/simulated with a set of ground truth document(s) with classification errors % (See para. [0041], para. [0046], para. [0048] and Tables 2).  The Simske reference also discloses the retraining/remodeling of the classification engines are based on additional document(s) added to the set of ground truth documents.  The ground truth documents are organized according to a number of classifications, and within a given classification the ground truth documents include similar characteristics or traits (See Simske, para [0010] and para.[0055). Therefore, the Simske reference discloses re-training [e.g. modeling/simulating] the system and possible redeployment of the document classification engines/classifiers based on additional training [e.g. ground truth] cases being added or new ground truth document(s) is/are added. The various classification patterns or classifier engines are re-assessed against the received ground truth document(s),  simulating [e.g. testing/modeling] a number of text classifications [e.g. ground truth document(s) text classifications] of the electronic message [e.g. document 200] and using the current text classification framework [e.g. current classification pattern 204 “Current pattern [9]” and simulating [e.g. testing/modeling] a number of text classifications [e.g. ground truth document(s) text classifications] of the electronic message [e.g. document 200] and using the different text classification framework [e.g. all the available classification patterns 210 ”Classifiers A, B C, D on Table 2”].  Therefore, the cited references Luo and Simske still discloses the argued features.

Claim 10
Appellant ‘s argument with respect to claim 10 argues that Simske “does not teach suggest that the domain for the text corpus triggers, or is a factor in, the selection of the text classification framework…Simske merely describes the text corpus that was analyzed and does not teach or suggest its domain as criteria for text classification framework selection” (See Appellant’s Appeal brief, pages 15 and 16).
In response to Appellant’s argument, the Examiner disagrees because the Simske reference discloses retraining/remodeling of the classification engines are based on additional document(s) added to the set of ground truth documents [e.g. text classifications of the electronic message] (See Simske, para. [0010]). The Simske reference discloses retraining [e.g simulating or modeling] the system and possible redeployment of the document classification engines/classifiers based on additional training [e.g. ground truth document] cases being added, as new ground truth document(s) is/are added, the various patterns [e.g. classifier engines] are re-assessed against the received ground truth document(s), and the relative efficacy of each  is reading the recited feature determining a domain for the text corpus [e.g. determining newsgroup domain including 20000 news articles corpus as ground truth documents] which the electronic message [e.g. document 200] is a component and selecting one of the text classification [e.g. pattern [10] based on the domain for the text corpus [e.g. the newsgroup articles domain] after evaluation on the results of the comparison (See Simske, para. [0052] and para. [0054] and Table 4). Therefore, the combination of the cited references Luo and Simske still discloses the claimed invention.

Claim 11
Appellant ‘s argument with respect to claim 11 argues that Towal “is completely different from what is recited claim 11…Towal describes adjusting a frequency factor for a class. The frequency of a class is not the same as a frequency of a framework switch. Nor is there any mention of such a frequency factor adjustment based on ‘a domain for a text corpus’” (See Appellant’s Appeal brief, page 17).
determining a frequency of framework switches based on a domain for the text corpus”.  One of ordinary skill in the art would recognize a domain is merely a collection of data. The Simske reference discloses the data shown are obtained from work on a prototype system, which is an existing document corpus of 20000 pre-classified (20 classes) newsgroup articles. Thus, the Simske reference discloses determining a domain for the text corpus [e.g. determining newsgroup domain including 20000 news articles corpus as ground truth documents] and selecting one of the text classification [e.g. classifier A-C, pattern [10]] for the newsgroup articles domain (See Simske, para. [0052] and para. [0054] and Table 4).  Therefore, the Simske reference discloses determining a framework switches based on a domain for the text corpus (See Simske, para. [0049], para. [0052] and para. [0054] and Table 4).  The Towal reference is only used to teach determining a frequency of classification switches based on a domain for the text corpus. The Towal reference discloses determining a relative frequency based on a domain for the text corpus, for example, the relative frequency of a class/classification changed in the network is adjusted based on a dog/cat domain (See Towal, para. [0074]). Therefore, the combination of the cited references Luo, Simske and Towal still discloses the claimed invention.

 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/YUK TING CHOI/            Primary Examiner, Art Unit 2153      
                                                                                                                                                                                      



Conferees:
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        /Mary Jacob/TQAS, TC2100                                                                                                                                                                                            
                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.